         Case 1:18-cv-09433-LGS Document 69 Filed 07/12/19 Page 1 of 1
                                         U.S. Department of Justice
                                                                                          Page 1
                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007
                                                    July 12, 2019

By ECF
The Honorable Lorna G. Schofield
United States District Judge
40 Foley Square
New York, NY 10007

       Re:     PEN American v. Trump, 18 Civ. 9433 (LGS)

Dear Judge Schofield:

    This Office represents defendant President Donald J. Trump in this First Amendment action
brought by plaintiff PEN American Center, Inc. (“PEN American”). I write respectfully to bring
to the Court’s attention the July 10, 2019 decision of the United States Court of Appeals for the
Fourth Circuit in In re Trump, No. 18-2486 (4th Cir. 2019), which reversed the denial of
defendant’s Trump’s motion to dismiss claims against him under the Emoluments Clauses in
D.C. v. Trump, No. 17-cv-1596 (D. Md.).

    In the present case, plaintiff’s memorandum of law in opposition to defendant’s pending
motion to dismiss relied on the district court’s conclusions in D.C. v. Trump. See Memorandum
of Law in Opposition to Defendant’s Motion to Dismiss, at 21–22, ECF No. 48 (quoting D.C. v.
Trump, 344 F. Supp. 3d 828 (D. Md. 2018)). In In re Trump, the Fourth Circuit granted
defendant Trump’s petition for writ of mandamus and reversed the district court’s denial of his
motion to dismiss. See In re Trump, No. 18-2486. The Fourth Circuit concluded that plaintiffs
lacked standing. See id. at 26-35.

   Thank you for your consideration of this submission.

                                                    Respectfully submitted,
                                                    GEOFFREY S. BERMAN
                                                    United States Attorney
                                             By:    /s/ Steven J. Kochevar
                                                    Steven J. Kochevar
                                                    Assistant United States Attorney
                                                    86 Chambers Street, Third Floor
                                                    New York, NY 10007
                                                    Telephone: (212) 637-2715
                                                    Fax: (212) 637-2717
                                                    Email: steven.kochevar@usdoj.gov
